DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goktepeli (US 9,780,210).
Regarding claim 1, Goktepeli discloses, in at least figure 6E and related text, a device comprising: 
a device layer (layer of 510-1/510-2, col. 9/ line 21- col. 11/ line 21) comprising a first transistor (510-1, col. 9/ line 21- col. 11/ line 21) and a second transistor (510-2, col. 9/ line 21- col. 11/ line 21); 
a first interconnect structure (570, col. 9/ line 21- col. 11/ line 21) on a front-side of the device layer (layer of 510-1/510-2, col. 9/ line 21- col. 11/ line 21); and 

a first dielectric layer (540-1, col. 14/ lines 1-14) on the backside of the device layer (layer of 510-1/510-2, col. 9/ line 21- col. 11/ line 21), wherein a semiconductor material (530, col. 9/ line 21- col. 11/ line 21) is disposed between the first dielectric layer (540-1, col. 14/ lines 1-14) and a first source/drain region (S/D region of 510-1 over 520, col. 9/ line 21- col. 11/ line 21) of the first transistor (510-1, col. 9/ line 21- col. 11/ line 21); 
a contact (530, col. 9/ line 21- col. 11/ line 21) extending through the first dielectric layer (540-1, col. 14/ lines 1-14) to a second source/drain region (S/D region of 510-2 over 520, col. 9/ line 21- col. 11/ line 21) of the second transistor (510-2, col. 9/ line 21- col. 11/ line 21); and 
a first conductive line (550-3/550-4, col. 9/ line 21- col. 11/ line 21) electrically connected to the second source/drain region (S/D region of 510-2 over 520, col. 9/ line 21- col. 11/ line 21) of the second transistor (510-2, col. 9/ line 21- col. 11/ line 21) through the contact (530, col. 9/ line 21- col. 11/ line 21).
Regarding claim 2, Goktepeli discloses the device of claim 1 as described above.
The claimed limitation of “a power supply line or an electrical ground line” has not patentable weight because it is interpreted as intended use
Allowable Subject Matter

Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 5 that recite “an insulating spacer on a sidewall of the contact” in combination with other elements of the base claims 1 and 5.
Claims 9-14 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 9 that recite “the first insulating material contacts a gate stack in the device layer” in combination with other elements of the base claims 9.
Claims 15-20 are allowed because the prior art of record, US 2020/0303509, neither anticipates nor render obvious the limitations of the base claims 15 that recite “depositing a first dielectric layer over remaining portions of the semiconductor substrate and around the first semiconductor material; removing the first semiconductor material to define a third recess, wherein the remaining portions of the semiconductor substrate masks at least a corner region of the third semiconductor material while removing the first semiconductor material, and wherein the third recess exposes the second semiconductor material” in combination with other elements of the base claims 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/TONG-HO KIM/Primary Examiner, Art Unit 2811